Citation Nr: 1210295	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-27 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle M. Celli, General Attorney


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a 
December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for bilateral hearing loss.

In July 2010, the Veteran testified before the undersigned at a hearing that was held at the RO.  A copy of the transcript from that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current hearing loss disability is the result of acoustic trauma sustained during active military service.  In written statements and in 
July 2010 testimony before the Board, the Veteran stated that he first experienced diminished acuity of hearing in mid-1954, when a tank fired its gun very close to where he was standing, causing his ears to begin ringing immediately.  

The Veteran asserts that he was treated for hearing loss at an Army Hospital while stationed in Berlin, Germany.  In December 2005, the RO attempted to obtain these records from the National Personnel Records Center (NPRC).  However, the NPRC indicated that they were unable to complete the search without additional information concerning the Veteran's complete organization of assignment (company, battery, battalion, etc.).  Although a March 2006 VCAA notice informed the Veteran that his records were unavailable, the RO did not request that the Veteran provide his complete organization assignment.  To the extent that the Veteran may be able to provide additional information that would allow for a search for hospital records, on remand, the AMC should request that the Veteran provide such information.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service treatment records (STRs) demonstrating decreased acuity of hearing in service have been determined to be unavailable.  However, the Veteran's available service records show that in June 1957 he was selected as the Regimental Soldier of the Week for the 6th Infantry Regiment in Berlin.  A newspaper article written in honor of this award shows that the Veteran served as an LMG (light machine gun) Gunner/Rocket Launcher Gunner, an occupational specialty consistent with exposure to noise.  In addition, the Board finds the Veteran's testimony highly credible concerning his exposure to acoustic trauma in service.  As such, in-service exposure to noise is established.  

Finally, the Veteran has not yet been afforded a VA examination in connection with this claim.  As it is unclear whether the Veteran's current hearing loss disability is related to his presumed noise exposure in service, the Board concludes that an examination and etiological opinion are necessary in order to fairly decide the merits of his claim. 

Accordingly, the case is REMANDED for the following actions:

1.	Contact the Veteran and request that he provide his complete organization assignment while stationed in Berlin, Germany, and the approximate date(s) on which he was treated at the Army Hospital in Berlin.  Then, contact the NPRC and request another search for the associated records, this time providing the NPRC with the Veteran's complete organization information and the time frame during which he was treated at the Army Hospital in Berlin.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

2.	After the actions in paragraph (1) have been completed, schedule the Veteran for an audiological examination for the purpose of ascertaining the current nature and severity of his bilateral hearing loss.  The examiner should review the claims folder and should note that review in the report.  After conducting an examination of the Veteran, the examiner should answer the following: 

(a) whether the Veteran currently has hearing loss that meets the criteria of 38 C.F.R. § 3.385 (2011), and;

(b) provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss is causally related to the Veteran's active service, including his presumed exposure to hazardous noise in service and as a result of his duties as an LMG/Rocket Launcher Gunner.  For purposes of this opinion request, the examiner should accept as true the Veteran's statements regarding both noise exposure and decreased acuity of hearing in service.  

3. Thereafter, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


